Cole, J.
This is an action by a stepson to recover for labor done and services performed, after his majority, for the defendant, under an agreement to be paid what such services were reasonably worth. One ground of defense set up in the answer was, that during the time these services were rendered, the plaintiff lived in and was a member of the family of the defendant, and performed the services in consideration of a home, clothing, board, medical attendance, and spending money, furnished him by the defendant, and denying in effect that the services were rendered under an agreement to pay for them. The plaintiff gave evidence tending to prove the contract as stated in the complaint, but this evidence was contradicted on the part of the defendant. At the request of the defendant, the court gave the following instructions as to what it was necessary for the plaintiff to establish in order to recover in the action:
*163First. “ If you find that the plaintiff, as a stepson of the defendant, lived in his family from the year 1864 to the year 1877, receiving his hoard and clothing as any other member of defendant’s family, and at no time was there any express contract between the parties that the defendant should pay and the plaintiff receive for his services what the same were reasonably worth, then the plaintiff cannot recover.”
Second. “To entitle the plaintiff to recover, he must show that he made an express contract with the defendant to pay him for his services what they should be reasonably worth.”
In the general charge, the court lays down the rule as to the quantity or degree of proof essential to establish the contract, as follows:
“ If you find from a preponderance of the testimony, that the defendant, on or about the 2d day of July, 1872, did agree to and with the plaintiff to pay him, the plaintiff, for work, labor and services then afterwards to be done and rendered by the plaintiff for the defendant, and further find that the plaintiff, in pursuance of such agreement, did perform and render such labor and services, the plaintiff is entitled to recover in this action so much as such labor and services were reasonably worth; and the value of such services you will determine from the evidence. The burden of proof is on the plaintiff, and he must prove the contract or agreement, and also the value of the services rendered, by a preponderance of the testimony.”
It seems to us this charge as to the rule of evidence by which the contract must be established, was calculated to mislead the jury to the prejudice of the defendant, and was not in strict accord with the rule as laid down in the recent case of Tyler v. Burrington, 39 Wis., 376. It is true, in civil cases it is the duty of the jury to weigh the evidence carefully, and to find in favor of the party in whose favor the evidence preponderates. In the above charge the court told the jury that if they found from a preponderance of the testimony that the defendant agreed to pay the plaintiff for his services, and the *164services were rendered in pursuance of the agreement, the plaintiff was entitled to recover what they were reasonably worth. But no proper distinction or discrimination was made by the learned judge between the case of an express and that of an implied contract; and the jury might well have supposed from the charge that a contract or promise to pay might be inferred in this as in ordinary cases. In other words, the charge seems to be fairly open to the objection “ of confounding circumstances from which a contract might be implied, with circumstantial evidence of an express contract.” Tyler v. Burrington, supra. The rule has often been announced by this court, that the law excludes an implied contract to pay in this class of cases, and therefore the plaintiff could only recover upon an express contract, which, according to the rule in Tyler v. Burrington, “ might be established by direct and positive evidence, or by circumstantial evidence equivalent to direct and positive.”
. Consequently, it was incumbent upon the plaintiff to prove an express contract to pay as alleged in the complaint. And this contract he was bound to “ establish by direct and positive evidence, or by circumstantial evidence equivalent to direct and positive.” It therefore appears to us that the court below did not point out to the jury, as it should have done, the real distinction above indicated, but left them to infer from circumstances a contract to pay, as in an ordinary case between strangers, though the evidence might have failed to satisfy them that an express contract was actually made.
It is, however, claimed by the learned counsel for the plaintiff, that no proper exception was taken to the charge, so as to raise the question we are considering. It appears that, after verdict, at the same term of court, the defendant moved on the minutes of the judge for a new trial, on this ground, among others, that the court erred in its charge to the jury, wherein it defined the burden of proof, and the amount of proof necessary to enable the plaintiff to recover. Thus the motion *165pointed out the particular part of the charge upon which error is assigned; and the defendant excepted to the order denying his motion. It seems to us that this must be considered a sufficient exception, under the circumstances, to that part of the charge, to enable this court to review it. The statute allows a party, at any time before the close of the term of court at which the action was tried, to except to any part of the charge (ch. 194, Laws of 1874); and this provision renders the exception in the present case sufficient, and as available as though taken at the time the charge was given. Nisbet v. Gill, 38 Wis., 657.
It follows from these views, that the judgment of the circuit court must be reversed, and a new trial awarded.
Lyon, J.
I cannot agree with my brothers that the alleged erroneous rule of evidence, laid down in the charge of the learned circuit judge, should work a reversal of the judgment. I place my dissent upon the special circumstances of the case. The plaintiff, two of his sisters and his brother-in-law, testified to a conversation between the parties, alleged to have taken place immediately after the plaintiff became of age. The testimony of each is, in substance, that the plaintiff then told the defendant he intended to leave home and work for other parties; whereupon the defendant replied, “ I want you to stay, and I will pay you more than any one else. I can rely on you to attend to my business.” The defendant testified that he never had any such conversation with the plaintiff, and that he never agreed to pay him wages. This is all the direct evidence on the subject, and the circumstantial evidence bearing upon it is of but little importance.
The jury could not have found that there was a preponderance of proof of an agreement by the defendant to pay the plaintiff wages, unless they believed the plaintiff and his three witnesses who testified to such agreement, and disbelieved the defendant, who denied it. Hence, it is a verity in the case, *166made so by tbe verdict, that the former testified truly and the latter did not. The testimony of the accredited witnesses is direct and positive proof of such agreement.
It seems to me, therefore, that had the judge given the correct rule of evidence — had he told the jury that the alleged agreement “ must be established by direct and positive evidence, or by circumstantial evidence equivalent thereto,” — the result must necessarily have been the same. Finding that the plaintiff and his witnesses testified truly, they necessarily found not only the preponderance of evidence required by the charge to establish the agreement, but the direct and positive proof thereof required by the cases cited by my brother Cole.
If these views are correct, it necessarily follows that the defendant could not have been prejudiced by the erroneous instruction, and hence that the error is not ground for reversing the judgment.